DETAILED ACTION
Summary
Claims 1, 3-4, 6-21, and 23-27 are pending in the current application. Claims 1, 3-4, 6-21, and 23-27 are rejected under 35 USC 112(a). Claims 17 and 20 are rejected under 35 USC 112(b). Claims 1, 3-4, 6-21, and 23-27 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-21, and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claims 1 was amended to state the controller was configured to “to remove the second area and to expand the first area when the controller receives the control command received by the freeze button”. This is not supported by the originally filed disclosure. Page 25, lines 6-14 of the disclosure is the most relevant portion discussing the “freeze button”. However, the paragraph only supports removing the second area. Nowhere does it state that the first area is expanded. Therefore, the amendment is new matter.
Claim 20 recites “wherein the freeze button implements at least one of a keyboard, a mouse, a trackball, a time gain compensation (TGC) control knob, a lateral gain compensation (LGC) control knob, and a paddle”. This is not supported by the specification. The specification states the freeze button is a button, not a keyboard, mouse, trackball, TGC control knob, LGC control knob, or a paddle. Therefore the claim is new matter.
Claim 21 recites “wherein controller is configured to change the position of the freeze button in the control panel image”. The specification is silent regarding the freeze button being capable of changing position. Therefore, the claim contains new matter. 
Claim 27 was amended to state the method includes a step of “removing the second area and expanding the first area when receiving the control command received by the freeze button”. This is not supported by the originally filed disclosure. Page 25, lines 6-14 of the disclosure is the most relevant portion discussing the “freeze button”. However, the paragraph only supports removing the second area. Nowhere does it state that the first area is expanded. Therefore, the amendment is new matter.
All claims dependent from the above claims rejected under 35 USC 112(a) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 states “wherein the second ultrasound image is the first ultrasonic image displayed in the first area before a predetermined time”. It is not clear if this means the second ultrasound image is the same image as the first ultrasound image, but displayed earlier, or if the second ultrasound image is targeting the same area as the first ultrasound image, and the second ultrasound image was acquired at a time before the first ultrasound image. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 20 states ““wherein the freeze button implements at least one of a keyboard, a mouse, a trackball, a time gain compensation (TGC) control knob, a lateral gain compensation (LGC) control knob, and a paddle”. It is not clear what this means. For the purposes of examination, the claim will be interpreted as “the freeze button is selected via at least one of keyboard, a mouse, a trackball, a time gain compensation (TGC) control knob, a lateral gain compensation (LGC) control knob, and a paddle”. It is noted that this interpretation does not have written description support, as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 11, 14, 15, 19, 20, 23, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S PGPub 2013/0176248 A1) in view of Ahn (U.S. PGPub 2013/0012817 A1), Lu et al. (U.S PGPub 2014/0005550 A1), Kim et al. (U.S PGPub 2013/0215041 A1), and Sakai (U.S PGPub 2012/0172726 A1). 
Regarding Claim 1, Shin discloses a flexible display [0028] including a first area (Fig. 2, 251) and a second area (Fig. 2, 253) divided by a bendable bending line (Fig. 2, 140) [0034], and 
configured to display a control panel image on the second area (Fig. 2, 253), wherein the control panel image comprises a button [0034] (Fig. 2, 253 clearly has at least 2 buttons on the control panel image (e.g. the left arrow and the right arrow)). 
a controller configured to change a layout of the first area and the second area (Fig. 3, 360+370 shows the controller can change the area layouts) [0037]. 
Shin fails to explicitly teach the flexible display configured to display an ultrasonic image on the first area and that the control panel image receives control commands for controlling a portable ultrasonic diagnostic apparatus. Shin further fails to explicitly teach a probe configured to transmit or receive and ultrasonic wave and generate and electrical signal corresponding to the received electrical wave. Shin further fails to explicitly teach that the button is a freeze button for receiving a control command to pause the ultrasonic image displayed on the first area.
Ahn teaches a portable ultrasonic device [0003]. This system displays the ultrasonic images on the portable device screen [0034], [0058]. Ahn teaches a probe configured to generate and receive ultrasonic waves and convert the received wave to an electrical signal [0035]. The system further contains a freeze button to pause the ultrasonic image [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flexible display device of Shin to display ultrasonic images on the display, as taught by Ahn, because it would allow the flexible display device to act as a light and easily moveable ultrasonic apparatus, improving the ease of use of the device, as recognized by Ahn [0006]. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the system of Shin to connect an ultrasonic probe which generates and receives ultrasonic waves, as taught by Ahn, because this increases the functionality of the device and would allow the apparatus to collect ultrasonic data, as recognized by Ahn [0035]. One of ordinary skill would further recognize that as the control panel of Shin controls the mobile apparatus, and the combination with Ahn makes the mobile apparatus a portable ultrasonic diagnostic apparatus, the combination of references would have the virtual buttons of Shin generate control commands to control the portable ultrasonic diagnostic apparatus. It would further have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Shin so one of the buttons on the control panel is a freeze button, as taught by Ahn, as the substitution for one known type of button with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having a button on the control panel be a freeze button to pause the ultrasound image is reasonably predictable.
While Ahn teaches changing the layout of the ultrasonic image displayed on the device [0080], the combination of Shin and Ahn fails to explicitly teach wherein the controller changes the display when the controller receives the electrical signal. 
Lu teaches a portable ultrasound system (Abstract). This system automatically adjusts the layout of the touch screen (which comprises several display areas (Fig. 2)) based on signals form the ultrasound probe [0054]. The system determines whether the received signals are all noise, or if the probe is in contact with the subject. When the received signals are all noise, the system does not change the layout. However, when the received signals contain data, the system will automatically change the layout of the display areas [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Shin and Ahn to have the controller change the layout of the one or more display areas when the controller receives the electric signal, as taught by Lu, because this improves the usability of the device by reducing the inconvenience of misplaced control buttons while the physician is using the ultrasound probe, as recognized by Lu [0011].
The combination fails to explicitly teach the controller is configured to extend the first area to the second area and shrink the second area. The combination fails to explicitly teach controller is further configured to remove the second area and to expand the first area.
Kim teaches a system for controlling a bendable display (Abstract). This system has a bendable display which has two different display areas separated bending line (Fig. 33, R1 and R2). When the controller detects that the state changes, the system expands the first or second area into the other area, and shrinks the other area (Fig. 34) [0309]. This change of state shrinks and ultimately removes the second area (Fig. 34) [0328].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to extend the first area to the second area and shrink the second area or to extend the second area to the first area and shrink the first area, as taught by Kim, because this allows the user to more intuitively control the display device, as recognized by Kim [0009]. Furthermore, as Lu teaches controlling the display regions based on the electrical signal generated by the probe, one of ordinary skill would recognize the combination suggests extending and shrinking areas based on the electrical signal.
The combination of references fails to explicitly teach wherein the controller changes the layout when the controller receives the control command received by the freeze button.
Sakai teaches an ultrasonic display system with a display switching signal (Abstract). This system used actuation of a freeze button as an input to change the display switching condition [0040].
It would have been obvious to one of ordinary skill in the art to modify the combination of references so the system removes the second area and expands the first area, as taught by Kim, when the controller receives a control command received by the freeze button, as taught by Sakai, because this simplifies the operation of the ultrasound device, as recognized by Sakai [0005]-[0006].

Regarding Claim 3, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the controller is configured to powers-on, and powers-off the first area and the second area of the flexible display.
Kim further teaches powering on/off the different display regions on the screen based on the software characteristics (Fig. 58) [0406].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to power on and off the screen regions, as taught by Kim, because this allows the user to more intuitively control the display device, as recognized by Kim [0009].
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Shin further teaches the controller configured to enlarge, reduce, rotate, or change the ultrasonic image and the control panel image, each displayed on the first area and the second area of the flexible display (Fig. 2, 210 to 220) (Fig. 6B, Component 620).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Shin further teaches the apparatus further comprising an inputter configured to receive a layout change command from a user, wherein the controller is configured to change the layout of the first area and the second area according to the layout change command [0037]+[0048].
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. Shin further teaches a sensor configured to detect a physical change of the flexible display, wherein the controller changes the layout of the first area and the second area according to detecting signal of the sensor [0034].
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. Shin further teaches the sensor includes an angle sensor configured to detect a bending degree of the flexible display [0020].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Shin further teaches wherein the controller is configured to extend or shrink the first area and the second area based on a detection signal of the angle sensor ([0034] and [0039]).
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. Shin further teaches wherein the flexible display is implemented using a touch screen and displays the control panel image configured to receive the control command from a user [0034]. 
Shin fails to explicitly teach the control command is received through the freeze button.
Ahn teaches a freeze button to pause the ultrasonic image [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Shin so the control command is received through a freeze button, as taught by Ahn, as the substitution for one known type of button for receiving control commands with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having a button on the control panel be a freeze button to pause the ultrasound image is reasonably predictable.
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. Shin further teaches the buttons implement at least one of a keyboard, a mouse, (Fig. 2, 253 has a trackpad (i.e. implements a mouse) and (Fig. 6, Component 630 represents a keyboard).
Ahn teaches a freeze button to pause the ultrasonic image [0048]. This can be implemented with a track ball [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Shin so the control command is received through a freeze button implemented as track ball, as taught by Ahn, as the substitution for one known type of button for receiving control commands with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having a button on the control panel be a freeze button to pause the ultrasound image is reasonably predictable.

Regarding Claim 23, the combination of references teaches the invention substantially as claimed. Shin fails to explicitly teach wherein the probe is a wireless probe.
Ahn teaches that the ultrasonic probe can be a wireless probe which transmits and receives signals from an object and converts the ultrasonic signals to electrical signals [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Shin to use a wireless probe, as detailed by Ahn, because one of ordinary skill would recognize that a wireless probe improves the maneuverability of the probe as the user does not need to manipulate wires.
Regarding Claim 25, the combination of references teaches the invention substantially as claimed. Shin further teaches the system contains an inputter configured to receive a command which simultaneously controls the first area and the second area from a user [0024].
Regarding Claim 26, the combination references teaches the invention substantially as claimed. Shin further teaches the flexible display and the controller are implemented in a portable computer or a portable terminal [0008].
Regarding Claim 27, Shin teaches changing a layout of one or more display areas on a flexible display ([0030], Fig. 2), wherein the portable ultrasonic diagnostic apparatus includes the flexible display including the first area (Fig. 2, 251) and the second area (Fig. 2, 253)  divided by a bendable bending line (Fig. 2, 140) [0034], displaying a control panel image of the second area of the flexible display according to the changed layout (Fig. 2, 253), wherein the control panel image comprises a button for receiving a control command [0034] (Fig. 2, 253 clearly a button (e.g. the left arrow and the right arrow)).
Shin fails to explicitly teach displaying an ultrasonic image on the first area and a control panel configured to receive a control command of the portable ultrasonic diagnostic apparatus on the second area of the flexible display according to the changed layout. Shin further fails to explicitly teach transmitting and receiving an ultrasonic wave and generating an electrical signal corresponding to the received ultrasonic wave or that the button is a freeze button for receiving a control command to pause the ultrasonic image displayed on the first area.
Ahn teaches a portable ultrasonic device [0003]. This system displays the ultrasonic images on the portable device screen [0034], [0058]. Ahn further teaches a probe configured to generate and receive ultrasonic waves and convert the received wave to an electrical signal [0035]. The system further contains a freeze button to pause the ultrasonic image [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flexible display device of Shin to display ultrasonic images on the display, as taught by Ahn, because it would allow the flexible display device to act as a light and easily moveable ultrasonic apparatus, improving the ease of use of the device, as recognized by Ahn [0006]. One of ordinary skill would recognize that the combined invention would show the ultrasonic image of Ahn on the changed layout of Shin. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the system of Shin to connect an ultrasonic probe which generates and receives ultrasonic waves, as taught by Ahn, because this increases the functionality of the device and would allow the apparatus to collect ultrasonic data, as recognized by Ahn [0035]. One of ordinary skill would further recognize that as the control panel of Shin controls the mobile apparatus, and the combination with Ahn makes the mobile apparatus a portable ultrasonic diagnostic apparatus, the combination of references would have the virtual buttons of Shin generate control commands to control the portable ultrasonic diagnostic apparatus. It would further have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Shin so one of the buttons on the control panel is a freeze button, as taught by Ahn, as the substitution for one known type of button with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having a button on the control panel be a freeze button to pause the ultrasound image is reasonably predictable.
While Ahn teaches changing the layout of the ultrasonic image displayed on the device [0080], the combination of Shin and Ahn fails to explicitly teach receiving the electrical signal.
Lu teaches a portable ultrasound system (Abstract). This system automatically adjusts the layout of the touch screen (which comprises several display areas (Fig. 2)) based on signals form the ultrasound probe [0054]. The system determines whether the received signals are all noise, or if the probe is in contact with the subject. When the received signals are all noise, the system does not change the layout. However, when the received signals contain data, the system will automatically change the layout of the display areas [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Shin and Ahn to have the controller change the layout of the one or more display areas when the controller receives the electric signal, as taught by Lu, because this improves the usability of the device by reducing the inconvenience of misplaced control buttons while the physician is using the ultrasound probe, as recognized by Lu [0011].
The combination fails to explicitly teach extending a first area of a flexible display to a second area of the flexible display and shrinking the second area when receiving the electrical signal or to removing the second area and expanding the first area.
Kim teaches a system for controlling a bendable display (Abstract). This system has a bendable display which has two different display areas separated bending line (Fig. 33, R1 and R2). When the controller detects that the state changes, the system expands the first into the second area, and shrinks the second area (Fig. 34) [0309]. This change of state shrinks and ultimately removes the second area (Fig. 34) [0328].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to extend the first area to the second area and shrink the second area or to extend the second area to the first area and shrink the first area, as taught by Kim, because this allows the user to more intuitively control the display device, as recognized by Kim [0009]. Furthermore, as Lu teaches controlling the display regions based on the electrical signal, one of ordinary skill would recognize the combination suggests extending and shrinking areas based on the electrical signal.
The combination of references fails to explicitly teach changing the layout when the controller receives the control command received by the freeze button.
Sakai teaches an ultrasonic display system with a display switching signal (Abstract). This system used actuation of a freeze button as an input to change the display switching condition [0040].
It would have been obvious to one of ordinary skill in the art to modify the combination of references so the system removes the second area and expands the first area, as taught by Kim, when the controller receives a control command received by the freeze button, as taught by Sakai, because this simplifies the operation of the ultrasound device, as recognized by Sakai [0005]-[0006].

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ahn, Lu, Kim, and Sakai as applied to claim 6 above, and further in view of Pelissier (U.S PGPub 2010/0049050 A1).
Regarding Claim 7 and 10, the combination of references teaches the invention substantially as claimed. Shin fails to explicitly teach wherein the inputter includes an emergency mode button, and the flexible display is configured to display and emergency mode image, or text, which provides a predetermined guide to the user on the second area instead of the control panel when the emergency mode button is selected.
Pelissier teaches an ultrasound device which is operated by following a protocol (Abstract). The input for the device contains a help button (Fig. 5A, button 90A). This button can be considered an emergency mode button. When the button is pressed, the system displays guide text and images (emergency mode images) to the user [0100]. This could be done whenever an ultrasound image is taken, including emergency situations.
It would have been obvious ton one of ordinary skill in the art to modify the invention of Shin to include an emergency mode button, as taught by Pelissier, because this deskills the process of operating an ultrasound, making the operation of the ultrasonic probe simpler, as recognized by Pelissier [0004]. One of ordinary skill would further recognize that it would be obvious to try to put the guide information in the second area because there is a need to display the guide information to a user, and there are a finite number of display areas the user could try (either the first or second area) to display the information in. One of ordinary skill could have pursued the potential solutions with a reasonable expectation of success, and the results of displaying the data in the second display area is reasonably predictable.
Regarding Claims 8 and 9, the combination of references teaches the invention substantially as claimed. However, Shin fails to explicitly teach the emergency mode image includes an image configured to indicate a position of a diagnosis portion of an image or wherein the flexible display is configured to display an image configured to indicate a position of a diagnosis portion of an object based on at least one of a focused assessment with sonography for trauma (FAST) pericardial, prehepatic, perisplenic, and pelvic (4Ps) reference and a FAST airway, breathing, circulation, and disability (ABCD) reference, on the second area when the emergency mode button is selected.
Pelissier further teaches that the system displays an emergency mode image based on the FAST protocol [0101] when the emergency mode button is pressed [0100]. This image shows the user specific portions of the body to examine with the probe (See Fig. 6A-7C). These locations to be examined are diagnosis portions of an object.
It would have been obvious ton one of ordinary skill in the art to modify the invention of Shin to include an emergency mode button, as taught by Pelissier, because this deskills the process of operating an ultrasound, making the operation of the ultrasonic probe simpler, as recognized by Pelissier [0004]. One of ordinary skill would further recognize that it would be obvious to try to put the guide information in the second area because there is a need to display the guide information to a user, and there are a finite number of display areas the user could try (either the first or second area) to display the information in. One of ordinary skill could have pursued the potential solutions with a reasonable expectation of success, and the results of displaying the data in the second display area is reasonably predictable.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ahn, Lu, Kim, and Sakai as applied to claim 6 above, and further in view of Choi (U.S PGPub 2012/0038613 A1).
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Shin fails to explicitly wherein the sensors includes a contact sensor configured to detect contact of a first end portion of the flexible display which is parallel with the bending line and a second end portion of the flexible display which is parallel with the bending line and an opposite portion of the first end portion.
Choi teaches that the system contains a contact sensor which determines whether the rear end of the flexible display is in contact with the front end of the flexible display [0018]. The contact sensor (Fig. 4A, 20) detects whether the front side in is contact with the rear side [0072], which includes a first end portion which is parallel with a bending line and a second end portion of the flexible display opposite the first end portion (Fig. 4B shows the contact area 57) [0074] (Fig. 3B shows how the end areas would be opposite a bending line (55)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Shin to include contact sensors configured to detect contact of both ends of the flexible display, as taught by Choi, because it allows the system to save power when the front end of the display cannot be seen, as recognized by Choi [0018].
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Shin further teaches displaying a control panel image in the second area above the control panel (Fig. 2, 253). 
However, Shin fails to explicitly teach wherein the controller is configured to power off the flexible display when the contact sensor detects the contact of the first portion and the second portion of the flexible display, and display each of the ultrasonic image on the first area and the control panel image on the second area when the contact sensor does not detect the contact of the first portion and the second portion of the flexible display.
Choi teaches stopping supply of power (powers off) to the front side of the flexible display (the screen) [0018]. This suggests that power is on when the contact sensors are not in contact with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Shin to include contact sensors configured to detect contact of both ends of the flexible display, as taught by Choi, because it allows the system to save power when the front end of the display cannot be seen, as recognized by Choi [0018].
The combination of Shin and Choi fails to explicitly teach displays each of an ultrasonic image.
Ahn teaches a portable ultrasonic device [0003]. This system displays the ultrasonic images on the portable device screen [0034], [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flexible display device of Shin to display ultrasonic images on the display, as taught by Ahn, because it would allow the flexible display device to act as a light and easily moveable ultrasonic apparatus, improving the ease of use of the device, as recognized by Ahn [0006]. One of ordinary skill would recognize that the combination of references would have the ultrasonic image in the display area above the control panel, and that these images would not be displayed when the flexible display is off.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view Ahn, Lu, Kim, and Sakai as applied to claim 14 above, and further in view of Lee (U.S PGPub 2014/0247252 A1).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Shin fails to explicitly teach the controller is configured to control the flexible display so as to display a same plane of a same object on the first area and the second area of the flexible display when the flexible display is bent a preset angle or more.
Lee teaches a method for controlling a flexible display device (Abstract). This system shows the same image (and therefore the same plane of the same object) on two different areas of the flexible display [0088]. This occurs when the system recognizes that the system was folded, which is measured by when the system is measured more than a preset angle [0056] and [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Shin to show the same plane of an object on a first area and a second area, as taught by Lee, because the flexible display needs to change how it displays the images based on the folding of the display because it improves the usability of the device, as recognized by Lee [0007].

Claim 17 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view Ahn, Lu, Kim, and Sakai as applied to claim 14 above, view of Lee et al. (U.S 2014/0098095 A1).
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Shin fails to explicitly teach wherein the controller is configured to control the flexible display to display each of front and rear surfaces or left and right surfaces of a three dimensional image, or a first ultrasonic image and a second ultrasonic image on the first area and the second area of the flexible display when the flexible display is bent a preset angle or more, wherein the second ultrasonic image is the first ultrasonic image displayed on the first area before a predetermined time.
Lee teaches a flexible display apparatus and a method of controlling the flexible display apparatus (Abstract). This system details how to display a three dimensional image using the flexible display [0215]. This system can display the right side of an image (Fig. 25, 320) and the left side of and image (Fig. 25, 340) in two different display areas (Fig. 25). This angle that it is view at depends on the angle that the flexible display is bent at [0023], [0218] and [0220].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Shin so the control controls the flexible display to show a right side and a left side of a 3D image in different display areas when the flexible display is bent past a preset angle, as taught by Lee, because it provides a more effective and usable way to view images using a flexible display, as recognized by Lee [0008].
Regarding Claim 18, the references teaches the invention substantially as claimed. Shin fails to explicitly teach the sensor includes at least one of a gyro sensor, an acceleration sensor, a pressure sensor, and a temperature sensor.
Lee teaches using an acceleration sensor in order to sensing a bending direction [0117].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Shin to use and acceleration sensor, as taught by Lee, because it helps to sense the movement of the device, which increases the accuracy of the bend sensing, as recognized by Lee [0121].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Ahn, Lu, Kim, and Sakai  as applied to claim 19 above, and further in view of Kim et al. (U.S PGPub 2010/0120470 A1) (Kim’470).
Regarding Claim 21, the combination of references teaches the invention substantially as claimed. The combination of references fails to explicitly teach wherein the controller is configured to change the position of the freeze button in the control panel image.
Kim’470 shows the position of the first buttons can be changed in the control panel image (Fig. 17, change from 700 to 710 or Fig. 15, 600 to 610).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the controller changes the freeze button position in the control panel image, as taught by Kim’470, because this provides a method to effectively input data to a mobile terminal equipped with a flexible display and efficiently control the operation of the terminal, as recognized by Kim’470 [0009].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al in view of Ahn, Lu, Kim, and Sakai as applied to claim 23 above, and further in view of Picatti et al.(U.S Patent 6,117,085).
Regarding Claim 24, the combination of references teaches the invention of claim 23, as detailed above. However, Shin an Ahn fail to explicitly teach the wireless probe includes a beamformer configured to apply a time delay to the ultrasonic wave.
Picatti teaches a wireless probe (Abstract). This probe includes a beamformer (Col 3, lines 5-7). This beamformer performs a delay process (time delay) (Col 4, lines 12-17).
It would have been obvious to one of ordinary skill in the art to modify the combined system of Shin and Ahn to have a beamformer in the wireless probe, as taught by Picatti, because the beamformer reduces the volume of data produced by the probe, allowing the system to transmit the data wirelessly, allowing for the speed of transmission to increase, as recognized by Picatti (Col 7, lines 49-55).


Response to Arguments
Applicant's arguments filed 8/14/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding Applicant’s argument regarding the Lu references teaching the interface adjustment does not occur when the system is in freeze, the arguments have been considered but are unpersuasive. The Lu reference defines the “freeze” process as when the ultrasound probe an equipment are non-operative [0057]. The instant application defines “freeze” as when an image is paused on the display screen (See claim 1). The described operations are different, and Lu can still properly be combined with the references and have the area expand after a freeze (pause) command is entered. Therefore the rejection is maintained. For similar reasons, the dependent claims also remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nadadur et al. (U.S PGPub 2004/0267122 A1), which teaches a user interface for a medical imaging system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793